Citation Nr: 0313731	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for a chronic low back 
disorder to include intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1976 to January 
1980.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The veteran provided testimony before the undersigned 
Veterans Law Judge in  December 2002, of which a transcript 
is of record.


REMAND

The veteran filed his initial claim for VA benefits at the 
time of separation from service; at that time, his claim 
included the issue of service connection for high frequency 
sensorineural defective hearing.

A VA examination was undertaken in March 1980 at which time 
audiometric findings were said to be normal; however, 
tinnitus was diagnosed.

The veteran was informed by the RO in July 1980, that his 
claims for service connection for hemorrhoids and residuals 
of fracture of the 7th rib had been granted, and that his 
claim for service connection for a left ankle injury, 
defective hearing and a ganglion of the right wrist had been 
denied.  

The veteran stated shortly thereafter in 1980 that he had 
been treated at the VA facility in La Jolla for defective 
hearing; records from that care were not acquired.  He also 
indicated that it was his intention to file an appeal on 
several issues.  Statements of the Case were issued on a 
variety of issues including defective hearing.  It is not 
shown by the evidence now of record that the veteran then 
pursued his appeal on any service connection issues 
[parenthetically, there were also pending questions with 
regard to waiver of certain monies.]  However, it is 
noteworthy that it also appears that except for service 
records and the information with regard to the 1980 
examination, much if not all of the file for that interim 
period after 1980 and until the early 1990's, was apparently 
lost.  

At any rate, when the veteran filed to reopen his claim in 
1991, he asked for increased compensation, clearly indicating 
that he himself thought he was already service connected for 
his back and hearing loss. 

In correspondence to the veteran in 1991, he was informed 
that his claim for service connection for defective hearing 
had already been denied and that new and material evidence 
would be required to reopen that claim.

He responded merely that his disability had increased.  The 
RO again informed him in 1993 that new and material evidence 
would be required to reopen his claim with regard to hearing 
loss.  

The veteran provided a VA Form 21-4138 dated in March 2000 to 
the effect that he had service connection for both impaired 
hearing and a musculoskeletal condition of the back for each 
of which noncompensable ratings were assigned.  He asked that 
VA records be obtained from his care at the San Diego VA 
medical facility.

Shortly thereafter, in March 2000, memoranda in the file 
reflects that at that time, a search was undertaken to find 
his missing claims file.  Absent that, a file was rebuilt in 
his case and is now of record. 

Since that time, the RO has addressed the issues as shown on 
the front cover of this decision.  The Board finds that 
clarification must be undertaken before further action is 
undertaken as to the nature of the issues at hand, and the 
adjudication which has or has not taken place on the 
veteran's claims prior to this time, i.e., is there any 
indication that at some point subsequent to 1980 he may have 
been granted service connection for either or both of these 
disabilities.  

Although, under current regulations, the Board may be able to 
undertaken certain development on its own at this time, in 
this instance, it must return the case to the RO to address 
these basic and very fundamental adjudicative issues.  If 
service connection has not been granted for either 
disability, and if the 1980 denial was the last final denial, 
the issue in that regard at least would be whether new and 
material evidence had been submitted to reopen the claim, 
rather than the issue as identified prior to and throughout 
the appeal.

The veteran has indicated in written communications and in 
his oral testimony that for years he self-medicated himself 
with drugs, and that his only care otherwise had been at VA 
facilities.  Some recent VA clinical records are of record.  
However, there are additional records which are not of 
record, and which do not appear to have been sought.

Moreover, there is no medical opinion with regard to the 
relationship, if any, between the hearing and back problems 
and his service.  The Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  And when the medical evidence is inadequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992)

Moreover, at the hearing, the veteran's representative also 
raised the issue of the applicability of Allen v. Principi, 
237 F. 3d 1368 (Fed. Cir.) [Tr. at 9].  However, the Allen v. 
Principi case related, in pertinent part, to a veteran with a 
service connected PTSD disability and centered around issues 
with regard to associated willful drug abuse.  And while it 
is noted in the instant case that the veteran has a long 
history of polysubstance abuse, it is unclear as to the 
applicability of the Allen v. Principi case to the issues at 
hand.  

On the other hand, if the case the representative meant to 
cite was Allen v. Brown, [7 Vet. App. 439 (1995)], then the 
reference is to secondary causation or relative impact, and 
this issue has not yet been addressed by the RO, including 
but not limited to presumably with regard to the potential 
association between his back problems and the already 
service-connected rib injury.

The Board has no option but to remand the case for the 
following actions:

1.  The RO should undertake to determine 
whether the additional segments of the 
veteran's claims file from 1980 to 1991 
have been found, and if so, the files 
should be merged.  

Specifically, a determination should be 
made as to whether service connection is 
in effect or not for either hearing loss 
or a back disorder, and if not, and 
noting any and all final decisions of 
record on either issue, the pending 
appellate issues should be stated and 
fully addressed accordingly, i.e., as to 
whether new and material evidence has 
been submitted.  

After reaching a definitive conclusion as 
to whether all of the veteran's files are 
associated into a single claims file 
unit, the RO should also confirm that all 
service medical and other pertinent 
records are now in the file, [including 
relating to two occasions in service when 
he has testified that he sought medical 
treatment for back problems following 
lifting incidents]; and if not, these 
should be acquired and attached to a 
single claims file. 

2.  The RO should obtain all available VA 
clinical records since 1980 for the 
veteran's care and evaluations for back 
and hearing problems including from 
LaJolla, Mission Valley, San Diego, and 
any other facilities identified by the 
veteran [including 6th Avenue VA Outreach 
where he has testified that he has been 
seen since July 1999].  These records 
should be added to the claims file.

3.  The veteran should be given the 
opportunity to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO.  With regard to his 
hearing and back problems, if he had 
additional evidence with regard to care 
for either since 1980 other than cited in 
(2) above, he should obtain such records, 
including from employers he has partially 
identified, and if he needs help from the 
RO, that should be undertaken as well.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

4.  The veteran's case should be reviewed 
by VA specialists in audiology and 
orthopedics to consider all of the 
evidence of record, and to render 
written, supported, annotated opinions as 
to the probable/possible etiologies and 
duration of both back and hearing 
problems.  The audiologist should opine 
as to the cause of current hearing loss 
and whether it may be due to inservice 
acoustic trauma; whether tinnitus shown 
in 1980 and on recent VA examinations, 
has any relationship to service, 
including whether it may be associated 
with inservice acoustic noise exposure 
while on shipboard; and/or the 
relationship it may have to any current 
hearing loss.  The orthopedic examiner 
should opine as to whether there is any 
relationship between current back 
problems and service incidents and/or any 
service connected disability considering 
both 38 C.F.R. § 3.310 and the tenets of 
Allen v. Brown.  

5.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

6.  After review of the results of the 
requested development by the Board which 
is now part of the claims file, the RO 
should fully address all appropriate and  
properly stated current issues on appeal.  

If the benefits requested on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the claims 
currently on appeal.  

A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


